Motion for reargument referred to the court that rendered the decision. [See 246 App. Div. 760; 247 id. 725.] Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ. The parties having stipulated in writing that this motion may be decided by a court of four justices, the decision of the court is as follows: Motion for reargument granted and on reargument order denying motion of a holder of a second mortgage for judgment for the amount due on the bond secured by the mortgage reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s ’motion for judgment granted, with ten dollars costs. (See Realty Associates Securities Corporation v. Hoblin, 247 App. Div. 904.) Lazansky, P. J., Carswell, Davis and Johnston, JJ., concur.